DETAILED ACTION
Claims 1-5 and 7-15 are currently presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Withdrawn, and a 102 rejection of the claims is presented. 
Applicant’s Argument: It is not known from the figures in Faria that the plurality of first protector reference points are determined at the intersection of the first surface and the point cloud data, the first surface corresponds to the cross section of the hand, and the first protector reference points forms a first reference cross section.
Examiner’s Response: The Examiner disagrees and notes that Faria does disclose the claimed limitation. The claim requires a first surface at the first bone protrusion feature point. These bony protrusions are pointed out in figure 4.2. A first surface is formed at these bone protrusions in at least figures 4.7-4.11. Here multiple surfaces are created from the converted point cloud data as described on the bottom of page 45 and as seen in the figures. These surfaces cover the bone protrusion, making the surface at the bone protrusion. Next as seen in figures 4.7-4.11 a plurality of protector points are placed over the surfaces of the hand. Referring to these figures, and back to Figure 4.2 for a clear depiction of the bony prominences of the hand, it can be seen that the first protector has reference points at the intersection of the point cloud and the first surface. Each one of the mentioned figures shows that the surface corresponds to a cross section of the hand scanned from the patient. By looking at the first protector reference points in Figures 4.10 and 4.11 a new cross section is created in the form of the planes shown and described on the bottom of page 48 and top of 49. As such, Faria does disclose each element of the limitation as claimed.
In light of a further review of the Faria reference, the 103 rejection is Withdrawn, in light of a 102 rejection presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faria “Additive manufacturing of custom-fit orthoses for the upper limb”.
Regarding claim 1, Faria anticipates A design method for an assistive device, and the design method is applied to an electronic device comprising a processor, the design method comprising: (Page iii Abstract, Page 6 Section 1.3 Objectives, Page 44 Section 4.3, Figure 4.11, an orthosis is designed in SolidWorks)
obtaining point cloud data of a limb part; (Page 30 Section 3.2, Figure 3.4, the scanned anatomical data of an arm is transformed into a point cloud)
generating a plurality of reference cross sections according to the point cloud data, (Page 45 first full paragraph, Figures 4.7 and 4.10, a set of traversal planes (reference cross sections) are cut through the point cloud data)
wherein each of the reference cross sections are determined by a plurality of bone protrusion feature points, (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration; Figures 4.7, 4.9 and 4.10, the transversal planes are taken through the bone protrusion points and a mesh is created)
wherein the bone protrusion feature points are respectively corresponding to a plurality of bony prominences of the limb part; (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration which are part a hand)
establishing an initial digital model of the assistive device according to the reference cross sections; and (Page 45 First and Second full paragraphs, Page 46 First paragraph, Figures 4.10-4.13, a digital model is created by putting a surface on all of the transversal planes)
performing a structural simulation analysis according to the initial digital model and a plurality of design limitations to obtain a product digital model of the assistive device, (Page 58 section 5.2, a mesh is refined and a structural simulation is run; Page 62 section 5.3 the mesh is altered to meet design requirements; Page 61 Section 5.2, a structurally valid design is produced)
wherein the limb part is a hand, (Figures 3.1, 3.4, 4.2, 4.8, a hand is scanned)
and wherein generating the reference cross sections according to the point cloud data comprising: (Figures 3.1, 3.4, 4.2, 4.8, a hand is scanned and a point cloud is created; Page 45 first full paragraph, Figure 4.7, cross sections are taken of the hand)
determining a first bone protrusion feature point among the point cloud data corresponding to a bony prominence at a wrist back of the hand; and (Figures 4.2 and 6.6, Page 69 First Paragraph, the bone protrusion at the back of the wrist is determined so a relief point can be put in)
forming a first surface at the first bone protrusion feature point, (Figures 4.7-4.9, a surface is formed over the bony protrusion in the wrist)
and determining a plurality of first protector reference points at an intersection of the point cloud data and the first surface, (Figures 4.7 - 4.11, a mesh of intersecting points is created that corresponds to the intersection planes in the hands)
wherein the first surface is corresponding to a cross section of the hand, (Figures 4.7-4.11, all surfaces correspond to the scanned hand and its cross sections)
and the first protector reference points forms a first reference cross section. (Figures 4.10 and 4.11, Page 48 Last Paragraph, Page 49 First paragraph, a new plane is made through the protector that is used as a reference for repeatability)
	
Regarding claim 2, Faria anticipates the limitations of claim 1. Faria also anticipates Faria anticipates obtaining the point cloud data through scanning the limb part by a 3D scanner. (Page 28 last paragraph, Figure 3.1, a 3D scanner scans a person’s arm)

Regarding claim 3, Faria anticipates the limitations of claim 1. Faria also anticipates further comprising producing the assistive device through a 3D printer according to the product digital model. (Figure 3.7, Page 33 item (3) of the list, The part is built on the AM machine (3D printer))

Regarding claim 4, Faria anticipates the limitations of claim 1. Faria also anticipates wherein the design limitations comprises at least one of an engineering tolerance, a structure strength, a weight, a material parameter, or a combination of thereof. (Page 62 second and third paragraphs, one of the design limitations is the yield strength of the material)

Regarding claim 5, Faria anticipates the limitations of claim 1. Faria also anticipates performing the structural simulation analysis according to the initial digital model and the design limitations to establish a parameterized digital model of the assistive device by a computer aided engineering tool; (Figures 5.7-5.10, the stress parameters at each point in the model are calculated, areas of high stress are addressed and modified until results were below yield strength)
determining whether the parameterized digital model meets the design limitations; (Page 62 second and third paragraphs, the stresses are determine and an iterative process begins until the modification results in a model with the correct yield strength)
correcting the parameterized digital model when the parameterized digital model does not meet the design limitations, and establish a modified parameterized digital model of the assistive device by the computer aided engineering tool; and (Page 52 Section 4.3.1, Page 62 second and third paragraphs, revisions of the model are made though an iterative process until the modification results in a model with the correct yield strength)
marking the parameterized digital model or the modified parameterized digital model as the product digital model when the parameterized digital model or the modified parameterized digital model meets the design limitations. (Pages 32 and 33 Process for AM technology, Page 63 first paragraph, once the stress values are below the yield stress, the models are considered as structurally viable designs, ready for AM)

Regarding claim 7, Faria anticipates the limitations of claim 1. Faria also anticipates forming a second surface by moving the first surface along an arm direction of the hand for a first offset distance; and (Figures 4.7 and 4.8, The surface is extended along the arm)
determining a plurality of second protector reference points at an intersection of the second surface and the point cloud data, wherein the second protector reference points forms a second reference cross section. (Figures 4.7-4.10, a plurality of intersecting planes are taken of the point cloud and a surface points are used for obtaining the shape of a wrist othosis)

Regarding claim 8, Faria anticipates the limitations of claim 7. Faria also anticipates determining a plurality of third bone protrusion feature points among the point cloud data, wherein the third bone protrusion feature points are respectively corresponding to bony prominences at a forefinger, a middle finger, a ring finger, and a little finger;(Figure 4.2 and 4.7-4.10, a plurality of bony prominences corresponding to the fingers are shown)
forming a first section line according to the third bone protrusion feature points, wherein a sum of a distance between the first section line to each of the third bone protrusion feature points is the smallest; (Figures 4.2, 4.10 and 4.13, a section line is drawn according to the bony protrusion feature points and the orthosis model is assembled to the section line (smallest distance))
forming a second section line by moving the first section line for a second offset distance; and (Figure 4.10 and 4.11, a plurality of section lines are placed in the model at offset distances)
forming a third surface at the second section line, wherein the third surface is corresponding to a cross section of the hand, and determining a plurality of third protector reference points at an intersection of the third surface and the point cloud data, wherein the third protector reference points forms a third reference cross section. (Figure 4.7-4.10, a complete surface is made over the point cloud, each point corresponds to intersecting planes and intersecting points on the mesh)

Regarding claim 9, Faria anticipates the limitations of claim 8. Faria also anticipates generating a point of intersection by extending the first section line and the second section line, wherein the first section line corresponds to a contour of a side of a thumb neighboring to the forefinger of the hand, (Figure 4.10, a section lines are shown in the mesh along the side of the thumb and forefinger)
wherein the second section line corresponds to a contour of a side of the forefinger neighboring to the thumb; (Figure 4.10, a section lines are shown in the mesh along the side of the thumb and forefinger)
forming a first point by projecting the point of intersection to a third section line, (Figure 4.10, a point is shown in the middle of the section lines that are shown in the mesh along the side of the thumb and forefinger)
wherein the third section line corresponds to a contour of a side of the thumb not neighboring to the forefinger, (Figures 4.10, a contour line is on the side of the thumb not neighboring the forefinger)
and a second bone protrusion feature point is formed at an intersection of the third section line and a bony prominence of the thumb; (Figures 4.2 and 4.10 a bone protrusion is formed on the outside of the thumb and connected to the section lines of the mesh)
forming a fourth surface comprises the point of intersection and the first point; forming a fifth surface by moving the fourth surface along a finger direction; and determining a plurality of fourth protector reference points at an intersection of the fifth surface and the point cloud data, wherein the fourth protector reference points forms a fourth reference cross section. (Figures 4.7-4.11, a complete surface is made over the point cloud, each point corresponds to intersecting planes and intersecting points on the mesh)

Regarding claim 10, Faria anticipates the limitations of claim 9. Faria also anticipates wherein the initial digital model is generated according to the first protector reference points, the second protector reference points, the third protector reference points, and the fourth protector reference points. (Page 45 First and Second full paragraphs, Page 46 First paragraph, Figure 4.10-4.13, a digital model is created by putting a surface on all of the transversal planes and the reference points of the mesh)

Regarding claim 11, Faria anticipates An electronic system for designing an assistive device comprising: (Page iii Abstract, Page 6 Section 1.3 Objectives, Page 44 Section 4.3, Figure 4.11, a orthosis is designed in SolidWorks)
a 3D scanner, for scanning a limb part for generating a point cloud data; and (Page 28 last paragraph, Figure 3.1, a 3D scanner scans a person’s arm)
an electronic device comprising a processor, the electronic device is coupled to the 3 D scanner; (Page 28 last paragraph, Figure 3.1, a 3D scanner scans a person’s arm)
wherein the processor receives the point cloud data of the limb part from the 3 D scanner; (Figure 3.2 the software receives the 3D scan of the hand and forearm in real time)
wherein the processor determining a plurality of reference cross sections according to the point cloud data, (Page 45 first full paragraph, Figure 4.7, a stet of traversal planes (reference cross sections) are cut through the point cloud data)
wherein each of the reference cross section is determined by a plurality bone protrusion feature points in the point cloud data (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration; Figures 4.7, 4.9 and 4.10, the transversal planes are taken through the bone protrusion points and a mesh is created)
wherein the bone protrusion feature points are respectively corresponding to a plurality of bony prominences of the limb part; and (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration)
wherein the processor establishes an initial digital model of the assistive device according to the reference cross sections, (Page 45 First and Second full paragraphs, Page 46 First paragraph, Figure 4.13, a digital model is created by putting a surface on all of the transversal planes)
and performs a structural simulation analysis according to the initial digital model and a plurality of design limitations to establish a product digital model of the assistive device, (Page 58 section 5.2, a mesh is refined and a structural simulation is run; Page 62 section 5.3 the mesh is altered to meet design requirements; Page 61 Section 5.2, a structurally valid design is produced
wherein the limb part is a hand, ((Figures 3.1, 3.4, 4.2, 4.8, a hand is scanned)
the processor determines a first bone protrusion feature point among the point cloud data corresponding to a bony prominence at a wrist back of the hand, (Figures 4.2 and 6.6, Page 69 First Paragraph, the bone protrusion at the back of the wrist is determined so a relief point can be put in)
forms a first surface at the first bone protrusion feature point, and (Figures 4.7-4.9, a surface is formed over the bony protrusion in the wrist)
determines a plurality of first protector reference points at an intersection of the point cloud data and the first surface, and (Figures 4.7 - 4.11, a mesh of intersecting points is created that corresponds to the intersection planes in the hands)
wherein the first surface is corresponding to a cross section of the hand, (Figures 4.7-4.11, all surfaces correspond to the scanned hand)
and the first protector reference points forms a first reference cross section. (Figures 4.10 and 4.11, Page 48 Last Paragraph, Page 49 First paragraph, a new plane is made through the protector that is used as a reference for repeatability)

Regarding claim 12, Faria anticipates the limitations of claim 11. Faria also anticipates further comprising a 3D printer coupled to the electronic device, wherein the 3D printer produces the assistive device according to the product digital model. (Page 33 item (3) of the list, The part is built on the AM machine (3D printer))

Regarding claim 13, Faria anticipates the limitations of claim 11. Faria also anticipates wherein the design limitations comprises at least one of an engineering tolerance, a structure strength, a weight, a material parameter, or a combination of thereof. (Page 62 second and third paragraphs, one of the design limitations is the yield strength of the material)

Regarding claim 14, Faria anticipates the limitations of claim 11. Faria also anticipates wherein the processor performs the structural simulation analysis according to the initial digital model and the design limitations by a computer aided engineering tool to establish a parameterized digital model of the assistive device, (Figures 5.7-5.10, the stress parameters at each point in the model are calculated, areas of high stress are addressed and modified until results were below yield strength)
and the processor determine whether the parameterized digital model meets the design limitations; (Page 62 second and third paragraphs, the stresses are determine and an iterative process begins until the modification results in a model with the correct yield strength)
wherein the processor corrects the parameterized digital model by the computer aided engineering tool according to the design limitations and establish a modified parameterized digital model of the assistive device when the parameterized digital model does not meet the design limitations; and (Page 52 Section 4.3.1, Page 62 second and third paragraphs, revisions of the model are made though an iterative process until the modification results in a model with the correct yield strength)
wherein the processor marks the parameterized digital model or the modified parameterized digital model as the product digital model when the parameterized digital model or the modified parameterized digital model meets the design limitations. (Pages 32 and 33 Process for AM technology, Page 63 first paragraph, once the stress values are below the yield stress, the models are considered as structurally viable designs, ready for AM)

Regarding claim 15, Faria anticipates A method for designing an assistive device for an electronic device comprising a processor and a display device, the method comprising: (Page iii Abstract, Page 6 Section 1.3 Objectives, Page 44 Section 4.3, Figure 4.11, a orthosis is designed in SolidWorks)
obtaining a point cloud data of a limb part by the processor, and displaying the point cloud data by the display device; (Page 30 Section 3.2, Figure 3.4, the scanned anatomical data of an arm is transformed into a point cloud)
determining a plurality of reference cross sections by a user interface executed by the processor according to the point cloud data, (Page 45 first full paragraph, Figure 4.7, a stet of traversal planes (reference cross sections) are cut through the point cloud data)
wherein each of the reference cross sections are determined by a plurality of bone protrusion feature points in the point cloud data, (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration; Figures 4.7, 4.9 and 4.10, the transversal planes are taken through the bone protrusion points and a mesh is created)
and the bone protrusion feature points are respectively corresponding to a plurality of bony prominences of the limb part; (Pages 38 and 39 Section 4.1.1 Anatomical concerns, Figure 4.2, A plurality of bony prominences are identified and taken into consideration;)
establishing an initial digital model of the assistive device by the processor according to the reference cross sections; and (Page 45 First and Second full paragraphs, Page 46 First paragraph, Figure 4.13, a digital model is created by putting a surface on all of the transversal planes)
performing a structural simulation analysis by the processor according to the initial digital model and a plurality of design limitations to establish a product digital model of the assistive device, (Page 58 section 5.2, a mesh is refined and a structural simulation is run; Page 62 section 5.3 the mesh is altered to meet design requirements; Page 61 Section 5.2, a structurally valid design is produced)
wherein the limb part is a hand, (Figures 3.1, 3.4, 4.2, 4.8, a hand is scanned)
and wherein determining the reference cross sections according to the point cloud data comprising: (Figures 3.1, 3.4, 4.2, 4.8, a hand is scanned and a point cloud is created; Page 45 first full paragraph, Figure 4.7, cross sections are taken of the hand)
determining a first bone protrusion feature point among the point cloud data corresponding to a bony prominence at a wrist back of the hand; and (Figures 4.2 and 6.6, Page 69 First Paragraph, the bone protrusion at the back of the wrist is determined so a relief point can be put in)
forming a first surface at the first bone protrusion feature point, (Figures 4.7-4.9, a surface is formed over the bony protrusion in the wrist)
and determining a plurality of first protector reference points at an intersection of the point cloud data and the first surface, (Figures 4.7 - 4.11, a mesh of intersecting points is created that corresponds to the intersection planes in the hands)
wherein the first surface is corresponding to a cross section of the hand, (Figures 4.7-4.11, all surfaces correspond to the scanned hand)
and the first protector reference points forms a first reference cross section. (Figures 4.10 and 4.11, Page 48 Last Paragraph, Page 49 First paragraph, a new plane is made through the protector that is used as a reference for repeatability)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huysmans et al. USPPN 2018/0113438: Also teaches using a point cloud to the shape of the hand characterized by fixed bone structure. An orthosis is then crafted to match the specific shape of the had to keep it in a predetermined pose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147